Order entered March 5, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01449-CV

         DEAN A. SMITH SALES, INC. D/B/A THE DEAN GROUP, Appellant

                                           V.

                           METAL SYSTEMS, INC., Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-04695-2010

                                        ORDER
      The Court has before it appellee’s March 19, 2012 motion to strike portions of

appellant’s reply brief and appellee’s March 14, 2012 first amended motion for damages. We

DENY both motions.


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE